 B2100A (Form 2100A) (12/15)


                           United States Bankruptcy Court
                           _______________
                           Southern        District Of _______________
                                                       Alabama (Mobile)

       Charles E Wesley and Sarah L Mose Wesley
 In re ______________________________,                                     16-00300
                                                                  Case No. ________________



                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.


  Residential Credit Opportunities Trust                                       Bayview Loan Servicing, LLC
 V-C
 ______________________________________                                      ____________________________________
            Name of Transferee                                                           Name of Transferor

 Name and Address where notices to transferee                                 Court Claim # (if known): 5-1
 should be sent:                                                              Amount of Claim: 54,590.60
  AMIP Management                                                             Date Claim Filed: 03/21/2016
  3020 Old Ranch Parkway, Suite 180
  Seal Beach, CA 90740

        562-735-6555x110
 Phone: ______________________________                                               855-813-6597
                                                                             Phone: __________________________
                             2330
 Last Four Digits of Acct #: ______________                                                               4569
                                                                             Last Four Digits of Acct. #: __________

 Name and Address where transferee payments
 should be sent (if different from above):
  FCI Lender Services Inc.
  PO BOX 27370,
  Anaheim, CA 92809-0112
         (800) 931-2424, x651
 Phone: _______________________________
 Last Four Digits of Acct #: _______________



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

    /s/ Michelle Ghidotti-Gonsalves
 By:__________________________________                                             03/26/2019
                                                                              Date:____________________________
         Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 16-00300             Doc 142           Filed 03/26/19 Entered 03/26/19 14:43:22                                   Desc Main
                                             Document     Page 1 of 5
                                                                                                                       03/20/2019
         FCI Lender Services, Inc.
               Loan Servicing • Specialty Servicing        • Default

         Phone: 800-931-2424   Fax: 714-282-5775




                                     NOTICE OF SERVICING TRANSFER

         CHARLES EDWARD WESLEY                                                                Loan #:
         7490 NEWCOMBE DR                                                        Property: 7490 NEWCOMBE DR
         THEODORE, AL 36582                                                               THEODORE, AL 36582

Dear CHARLES EDWARD WESLEY:
The servicing of your Promissory Note is being transferred, effective 03/19/2019. This means that after this date, a
new Servicer will be collecting your Promissory Note payments from you. Nothing else about your Promissory
Note will change.

Bayview Loan Servicing, LLC is now collecting your payments. Bayview Loan Servicing, LLC will stop accepting
payments received from you on 03/19/2019. FCI Lender Services, Inc. will collect your payments going forward.
FCI Lender Services, Inc. will start accepting payments received from you on 03/19/2019.

Send all payments due on or after 03/19/2019 to FCI Lender Services Inc. at this address: PO BOX 27370,
Anaheim, CA 92809-0112.

If you have any questions for either your present servicer, Bayview Loan Servicing, LLC, or your new Servicer FCI
Lender Services, Inc. about your Promissory Note or this transfer, please contact them using the information below:

                 Previous Servicer                                           Current Servicer:
            Bayview Loan Servicing, LLC                                   FCI Lender Services, Inc.
                  Customer Service                                       Customer Care Department
        4425 Ponce De Leon Blvd., 5th Floor                                Post Office Box 27370
              Coral Gables, FL, 33146                                Anaheim Hills, California 92809-0112
         1-855-813-6597 (toll free or collect)                         (800) 931-2424, x651 (toll free)
                Hours of Operation:                                          Hours of Operation
                  Monday - Friday                                             Monday – Friday
    08:00 AM - 09:00 PM (Eastern Standard Time)                        08:00 AM – 05:00 PM (Pacific)
Important Note about insurance: If you have mortgage life or disability insurance or any other type of optional
insurance, the transfer of servicing rights may not affect your insurance because we have not serviced mortgage life
or disability premiums. However, if you wish to retain optional insurance, we would suggest that you contact your
current optional product service provider or your Lender.

Under Federal law, during the 60-day period following the effective date of the transfer of the loan servicing, a loan
payment received by your old Servicer on or before its due date may not be treated by the new Servicer as late, and a
late fee may not be imposed on you.

Sincerely,
Customer Care Department
FCI Lender Services




                                                     1 Page Total
 Case 16-00300           Doc 142          Filed 03/26/19             Entered 03/26/19 14:43:22 Desc Main
                                                    WELCOME LETTER - 20140728
    FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
                                            Document             Page 2 of 5
                                                                                                                              03/20/2019
                 FCI Lender Services, Inc.
                       Loan Servicing • Specialty Servicing        • Default

                 Phone: 800-931-2424   Fax: 714-282-5775




                                               BORROWER WELCOME LETTER


         CHARLES EDWARD WESLEY
         7490 NEWCOMBE DR
         THEODORE, AL 36582                                                                 Re Loan Number:
                                                                      Property: 7490 NEWCOMBE DR, THEODORE, AL 36582
Dear CHARLES EDWARD WESLEY:
Welcome to FCI Lender Services, Inc. (“FCI”) Loan servicing! FCI is your Servicing Agent and is servicing your Promissory
Note on behalf of your Lender/Creditor, Residential Credit Opportunities Trust V-C (The “Creditor”). FCI is also a Debt
Collector. Your Creditor has authorized FCI to process and collect your scheduled Promissory Note payments according to your
Promissory Note and Security Instrument. A Payment Statement will be mailed or emailed to you on a regular basis. Please send
your check with your account number written on it, plus the payment coupon from your statement (unless you have established an
Automated Payments (ACH) debit program with FCI). You should review each Payment Statement carefully for accurate loan
information. At year-end, an interest statement (IRS Form 1098) will be mailed to you for tax purposes. To view your account,
and for other payment options, visit www.trustfci.com and click on “Borrower Payment Options” located at the top of FCI’s web
page.
                                       IMPORTANT BANKRUPTCY INFORMATION
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU
RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.
Your Creditor has provided FCI the following information regarding the Total Amount Due on your Promissory Note (the “Debt”).
  Deferred Principal Balance:    $ 0.00                                        Principal Balance:    $ 47,131.67
   Deferred Unpaid Interest:     $ 0.00                                         Accrued Interest:    $ 1,693.21
      Deferred Late Charges:     $ 0.00                                   Accrued Late Charges:      $ 0.00
     Deferred Loan Charges:      $_ 0.00                                    Other Amounts Due:       $ 1,941.40
                                              Amount of Debt:      $ 50,766.28
VALIDATION OF DEBT: Unless you, the consumer, within thirty days after receipt of this notice, dispute the validity of the
Debt, or any portion thereof, the Debt will be assumed to be valid by FCI as the Debt Collector. If you notify FCI in writing, within
thirty days after receipt of this notice, that you dispute the Debt or any portion of the Debt, we will, as required by law, obtain and
mail to you verification of the Debt and/or a copy of a Judgment against you. Upon your written request within the thirty-day
period, FCI as the Debt Collector will provide you, as the consumer, with the name and address of the original creditor, if different
from the current Creditor.
As of the date of this Notice, the Debt is $ 50,766.28. Because of interest, late charges, and other charges that may vary from day
to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will inform you before depositing the check for collection.

PLEASE BE ADVISED YOUR LOAN TERMS MAY BE ADJUSTED ONCE ALL LOAN DOCUMENTS HAVE BEEN
RECEIVED AND/OR REVIEWED.
IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCI IS A DEBT
COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT ANY INFORMATION OBTAINED WILL BE USED
FOR THAT PURPOSE.
If you have any questions regarding the above information, please write or call FCI’s Customer Care Center toll-free number at 1-
800-931-2424 (x651) during normal business hours (Monday-Friday, 8:00 AM – 5:00 PM, PST). When calling, please reference
your loan number.
Sincerely,
Customer Care Department
FCI Lender Services



                                                             3 Pages Total
         Case 16-00300           Doc 142         Filed 03/26/19             Entered 03/26/19 14:43:22 Desc Main
                                                           WELCOME LETTER - 20140728
           FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
                                                   Document             Page 3 of 5
                                                                                                                          03/20/2019
            FCI Lender Services, Inc.
                  Loan Servicing • Specialty Servicing        • Default

             Phone: 800-931-2424   Fax: 714-282-5775




                                           ANNOUNCING
                            FCI’S BORROWER LIVE LOGIN
       FCI’s live login gives Borrowers access to current Loan Information including:

                                                Monthly Statements
                                                 Principal Balance
                                                 Payment History
                                                   Loan Charges
                                                  Payments Due

Use your Borrower Login to make last minute Online Payments that will be credited to
your account based on the time submitted. Simply click on “Express Payment” to make your
loan payment for a small Express Payment fee.

Providing your loan is performing and current, you can also use your Borrower Login to set
up Automatic Payments (ACH), and not worry about sending in checks again.

Go to www.trustfci.com “Customer Login” and click on “Borrower Login” to set up your
account.

Sincerely,
Customer Care Department
FCI Lender Services




                                                        3 Pages Total
      Case 16-00300          Doc 142          Filed 03/26/19             Entered 03/26/19 14:43:22 Desc Main
                                                        WELCOME LETTER - 20140728
        FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
                                                Document             Page 4 of 5
                                                                                                                             03/20/2019
                FCI Lender Services, Inc.
                      Loan Servicing • Specialty Servicing        • Default

                 Phone: 800-931-2424   Fax: 714-282-5775




                                                           Privacy Policy


         CHARLES EDWARD WESLEY
         7490 NEWCOMBE DR
         THEODORE, AL 36582

Dear CHARLES EDWARD WESLEY:
At FCI Lender Services and our family of companies, we appreciate your business and the trust you have placed in us. We are
committed to protecting the personal data we obtain about you. Please know that we do not sell your personal data. Please review
the following details.

What personal data we may collect about you?
We may collect personal data about you to process your payments and to communicate with you regarding the status of your loan
and payments. When required, we will obtain your consent before collecting it. The personal data may include:
                                                      Name and Address
                                                    Credit & Payment Data
                                   Social Security number or taxpayer identification number

What do we do with your personal data?
We comply with Federal and State requirements related to the protection and use of your data. This means we only share data
where we are permitted or required to do so. We also may be required to obtain your authorization before disclosing certain types of
personal data. We may use your data for the following:
                                                   Process Loan and Payments
                                                     Respond to your requests
                                               Comply with regulatory requirements
                                                          Prevent Fraud

We do not sell personal data about current or former customers or their accounts. We do not share your personal data for marketing
purposes with anyone outside our family of companies. When affiliates or outside companies perform a service on our behalf, we
may share your personal data with them. We require them to protect your personal data, and we only permit them to use your
personal data to perform these services. Examples of outside parties who may receive your data are:
                                                    State or Federal Authorities
                                   Other companies or service providers supporting your account

How do we protect your personal data?
In order to protect your personal data, we maintain physical, electronic, and procedural safeguards. We review these safeguards
regularly in keeping with technological advancements. We restrict access to your personal data. We also train our employees in the
proper handling of your personal data.

Our commitment to keeping you informed.
We will send you a Privacy Policy each year while you are our customer. In the event we broaden our data sharing practices, we
will send you a new policy.




                                                            3 Pages Total
         Case 16-00300           Doc 142         Filed 03/26/19             Entered 03/26/19 14:43:22 Desc Main
                                                           WELCOME LETTER - 20140728
           FCI Lender Services, Inc. • PO BOX 27370 • Anaheim • CA 92809-0112• NMLS#4920 • BRE 01022780 • www.trustfci.com
                                                   Document             Page 5 of 5
